 



 

Exhibit 10.15

 

Penko Ivanov Employment Agreement

 

This Employment Agreement (the “Agreement”) is made and entered into as of
September 26, 2016 effective September 26, 2016 by and among Penko Ivanov (the
“Executive”) on the one side, and Bankwell Financial Group, Inc., a Connecticut
bank holding company (the “Company”) and its wholly-owned bank subsidiary,
Bankwell Bank (the "Bank") on the other. Unless a distinction is appropriate,
the term "Company" in this Agreement shall include the Bank.

 

WHEREAS, the Executive currently is not employed by the Company;

 

WHEREAS Company desires to employ the Executive on the terms and conditions set
forth herein; and

 

WHEREAS, the Executive desires to be employed by the Company on such terms and
conditions.

 

NOW, THEREFORE, in consideration of the mutual covenants, promises and
obligations set forth herein, the parties agree as follows:

 

1.          Term. The Executive’s employment hereunder shall be effective as of
September 26, 2016 (the “Effective Date”) and shall continue until September 26,
2017, unless terminated earlier pursuant to Section 5 of this Agreement. The
period during which the Executive is employed by the Company hereunder including
any renewal term is hereinafter referred to as the “Employment Term.” The
Company shall notify the Executive no later than June 1, 2017 if it wishes to
extend the Employment Term for an additional two years. If the Company provides
such notice, the Employment Term shall not expire until September 26, 2019. If
so extended, the Company may further extend the Employment Term for additional
one year terms on an annual basis thereafter by providing such notice no later
than June 1in the year in which the Term is to expire. If the Company does not
provide such notice by June 1 in the applicable year, the Employment Term shall
expire on the September 26 termination date. If the Employment Term is extended
as provided herein, all of the provisions of this Agreement shall remain in
effect during the period of such extension unless otherwise agreed in writing.
If the Employment Term is not extended by the Company for two years following
the initial term expiration date of September 26, 2017, Company shall pay to
Executive a one-time lump sum cash severance payment of $137,500; this shall be
in addition to any payments due to Executive under Section 5.1(a) below.

 

2.          Position and Duties.

 

2.1           Position. The Executive will serve as Executive Vice President,
Chief Accounting Officer of the Bank until the Bank has filed its quarterly
report on Form 10-Q for the third quarter 2016 with the Securities Exchange
Commission, at which time he shall automatically assume the position of Chief
Financial Officer, having such power, authority and responsibility and
performing such duties as are prescribed by or under the Bylaws of the Company
and as are customarily associated with such positions as reasonably determined
by the Company’s Chief Executive Officer. The Executive shall, if requested,
also serve as a member of the Board of Directors of Bank affiliates or as an
officer or director of any affiliate of the Company for no additional
compensation.

 

 1 

 

 

2.2           Reporting/Flexibility. Executive shall report directly to the
Chief Executive Officer of the Company. The Company’s Chief Executive Officer
may, during the Employment Term, alter Executive’s job, position and/or
reporting responsibilities as he deems appropriate to the effective management
of the Company, provided that Executive shall at all times be on the senior
executive team and shall at all times be a direct report to the Company’s Chief
Executive Officer.

 

2.3           Effort and Exclusivity. The Executive shall devote substantially
all of his business time and attention (other than during weekends, holidays,
vacation periods, and periods of illness or leaves of absence) to the
performance of the Executive's duties hereunder and will not engage in any other
business, profession or occupation for compensation or otherwise which could
conflict or interfere with the performance of such services either directly or
indirectly without the prior written consent of the Chairman of the Compensation
Committee. Notwithstanding the foregoing, the Executive will be permitted to:

 

(a)     (i) with the prior written consent of the Company’s Chairman of the
Compensation Committee act or serve as a director, trustee, committee member or
principal of any type of business, civic or charitable organization, (ii)
deliver lectures or fulfill speaking engagements, and (iii) manage personal
investments; and

 

(b)     with the prior written consent of the Company’s Chairman of the
Compensation Committee purchase or own less than two percent (2%) of the
securities or ownership interests of any corporation, partnership or limited
liability company; provided that, such ownership represents a passive investment
and that the Executive is not a controlling person of, or a member of a group
that controls, such corporation, partnership or limited liability company;
provided further that, the activities described in clauses (a) and (b) do not
materially interfere with the performance of the Executive's duties and
responsibilities to the Company as provided hereunder.

 

Attached as Schedule A to the Agreement is a list of pre-approved outside
engagements of the Executive.

 

3.          Place of Performance. The principal place of the Executive’s
employment shall be the Company’s executive office currently located in New
Canaan, Connecticut; provided that, the Executive will be required to travel on
Company business during the Employment Term as his responsibilities require.

 

4.          Compensation.

 

4.1           Base Salary. The Company shall pay the Executive an annual rate of
base salary of $275,000.00 in periodic installments in accordance with the
Company’s customary payroll practices, but no less frequently than monthly. The
Executive’s annual base salary may be increased from time to time by the
Compensation Committee, but may not be decreased without the Executive’s written
consent. The Executive’s annual base salary, as in effect from time to time, is
hereinafter referred to as “Base Salary”.

 

4.2           Annual Incentive Plan or Program. The Executive shall be entitled
to participate in the annual incentive compensation plan or program (“Annual
Incentive”) available to other similarly situated executives of the Company,
with customized targets and incentives as determined by the Company. The target
cash incentive for calendar year 2016 is 30% of Base Salary.

 

4.3           Long Term Plan. The Executive shall be entitled to participate in
any long term incentive compensation plan or program available to other
similarly situated executives of the Company, with customized targets and
incentives as determined by the Company. The long term plan may be incorporated
into or overlap with the Equity Awards program.

 

 2 

 

 

4.4           Equity Awards. During the Employment Term, the Executive shall be
eligible to participate in equity awards under the 2012 Bankwell Financial
Group, Inc. Stock Plan or any successor plan (“Equity Awards”) as available to
other similarly situated executives of the Company, with customized targets and
incentives as determined by the Company. In addition, an initial equity award
will be made of 7,500 shares of restricted stock vesting ratably over the first
4 anniversary dates of your hire (1,875 shares per year). This restricted stock
and any future grants will be granted pursuant to a separate Restricted Stock
Agreement.

 

4.5           Fringe Benefits and Perquisites. During the Employment Term, the
Executive shall be entitled to participate in programs or policies that provide
fringe benefits and perquisites consistent with the practices of the Company and
as available to other similarly situated executives of the Company, with
customized targets and benefits as determined by the Company.

 

4.6           Employee Benefits. During the Employment Term, the Executive shall
be entitled to participate in all general employee benefit plans, practices and
programs maintained by the Company, as in effect from time to time
(collectively, “Employee Benefit Plans”), on a basis which is no less favorable
than is provided to other similarly situated executives of the Company, to the
extent consistent with applicable law and the terms of the applicable Employee
Benefit Plans. The Company reserves the right to amend or cancel any Employee
Benefit Plan at any time in its sole discretion, subject to the terms of such
Employee Benefit Plan and applicable law.

 

4.7           Business Expenses. Upon submission of appropriate invoices or
vouchers, the Company shall pay or reimburse the Executive for all reasonable
expenses incurred by him in the performance of his duties under this Agreement
in furthering the business, and in keeping with the policies, of the Company;
provided, however, that the Executive will receive a monthly allowance of five
hundred dollars ($500) in lieu of receiving reimbursements for business mileage
and business phone usage.

 

4.8           Vacation. The Executive is entitled to paid time-off (“PTO”) as
outlined in the Company’s personnel policy.

 

4.9           Insurance Policies.

 

  (i)          Key Man/BOLI Insurance. The Executive shall permit the Company to
insure his life under a policy or policies of life insurance issued by an
insurance company or companies selected by the Company, and to name the Company
as sole or primary beneficiary thereunder. The Executive agrees to submit to any
physical examinations which may be reasonably required in connection with such
policies.

 

  (ii)         Life Insurance. The Company shall provide the Executive with life
insurance coverage in such form and amount as is consistent with that provided
to other Company employees.

 

  (iii)        Disability Insurance. The Company shall provide the Executive
with short term and long term disability insurance coverage in such form and
amount as is consistent with that provided to other Company employees.

 

In accordance with HIPAA, all information obtained in connection with the
above-referenced insurance will be regarded as confidential and subject to
applicable privacy laws.

 

 3 

 

 

4.10         Clawback Provisions. Notwithstanding any other provisions in this
Agreement to the contrary, any incentive-based compensation, or any other
compensation, paid to the Executive pursuant to this Agreement or any other
agreement or arrangement with the Company which is subject to recovery under any
law, government regulation or stock exchange listing requirement, will be
subject to such deductions and clawback as may be required to be made pursuant
to such law, government regulation or stock exchange listing requirement (or any
policy adopted by the Company pursuant to any such law, government regulation or
stock exchange listing requirement).

 

4.11         Required Regulatory Provisions. Notwithstanding anything herein
contained to the contrary, any payments to the Executive by the Company, whether
pursuant to this Agreement or otherwise, are subject to and conditioned upon
their compliance with Section 18(k) of the Federal Deposit Insurance Act, 12
U.S.C. Section 1828(k), and the regulations promulgated thereunder in 12 C.F.R.
Part 359.

 

4.12         Standard Deductions. All payments made under this Agreement shall
be subject to any and all applicable taxes and withholdings and to the Company’s
standard payroll practices.

 

5.          Termination of Employment. The Employment Term and the Executive’s
employment hereunder may be terminated by the Company at any time and for any
reason. The Executive may resign his employment at any time subject to the terms
hereof. Upon termination of the Executive’s employment during the Employment
Term, the Executive shall be entitled to the compensation and benefits described
in this Section 5 and shall have no further rights to any compensation or any
other benefits from the Company, the Bank or any of their affiliates.

 

5.1          Expiration of the Term, for Cause or Without Good Reason.

 

(a)   The Executive’s employment hereunder may be terminated upon the expiration
of the Employment Term without renewal by the Company in accordance with Section
1, or during the Employment Term by the Company for Cause or by the Executive
without Good Reason. If the Executive’s employment is so terminated, the
Executive shall be entitled to receive:

 

(i)     any accrued but unpaid Base Salary and accrued but unused vacation pay
which shall be paid on the pay date immediately following the Termination Date
(as defined in Section 5.6 below) in accordance with the Company’s customary
payroll procedures;

 

(ii)    any earned but unpaid Annual Incentive with respect to any completed
calendar year immediately preceding the Termination Date, which shall be paid on
the otherwise applicable payment date, except to the extent payment is otherwise
deferred pursuant to any applicable deferred compensation arrangement;

 

(iii)   reimbursement for unreimbursed business expenses properly incurred by
the Executive, which shall be subject to and paid in accordance with the
Company’s expense reimbursement policy; and

 

(iv)   such employee benefits (including equity compensation), if any, as to
which the Executive may be entitled under the Company’s employee benefit plans
or Equity Awards as of the Termination Date; provided that, in no event shall
the Executive be entitled to any payments in the nature of severance or
termination payments except as specifically provided herein.

 

 4 

 

 

Items 5.1(a)(i) through 5.1(a)(iv) are referred to herein collectively as the
“Accrued Amounts”.

 

(b)   For purposes of this Agreement, “Cause” shall mean:

 

(i)     the Executive’s conviction of any crime involving fraud, embezzlement,
theft or dishonesty, moral turpitude or any similar issue that in the reasonable
opinion of the Board of Directors of the Company would materially and negatively
impact the reputation of the Company, the Bank or any of their affiliates or the
Executive’s ability to perform his duties hereunder;

 

(ii)    serious willful misconduct by the Executive, including a material
violation of the Company’s Code of Conduct or the Executive’s material personal
dishonesty in connection with the business or customers of the Company or the
material breach of fiduciary duty to the Company, the Bank or their customers
for personal profit;

 

(iii)   any material breach by the Executive of this Agreement;

 

(iv)   any willful failure by the Executive to follow a reasonable and lawful
directive of the Company as described in Sections 2.1 and 2.2 above, other than
any failure resulting from the Executive’s incapacity due to physical or mental
injury or illness;

 

(v)    any willful failure to keep Confidential Information of the Company, Bank
or their affiliates confidential in violation of the terms of this Agreement;

 

(vi)   the Executive’s arrest for any crime involving fraud, embezzlement, theft
or dishonesty that in the reasonable opinion of a majority of the full
membership of the Board of Directors of the Company excluding the Executive
which, as direct result of such arrest, has caused a material negative impact on
the reputation of the Company or the Bank or prevents the Executive from
substantially performing his duties hereunder; or

 

(vii)  if the regulatory authorities of the Company or the Bank issue an order
removing the Executive from his positions at the Company or the Bank, or if such
regulatory authorities inform the Board of Directors that the continuation of
the Executive in his officer positions at the Company or the Bank would
constitute an unsafe and unsound banking practice.

 

For purposes of this Agreement, no act or failure to act on the part of the
Executive shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company and the
Bank. Any act or failure to act based upon authority given pursuant to a
resolution duly adopted by the Board of Directors of the Company or either of
the Bank or based upon the written advice of counsel for the Company or the Bank
shall be conclusively presumed to be done, or omitted to be done, by the
Executive in good faith and in the best interests of the Company and the Bank.
The Executive’s termination of employment shall not be deemed to be for Cause
unless and until there shall have been delivered to the Executive a copy of a
resolution duly adopted by the affirmative vote of the majority of the Board of
Directors of the Company called and held for such purpose (after reasonable
notice is provided to the Executive and the Executive is given an opportunity,
together with counsel, to be heard before the Board of Directors) finding that,
in the good faith opinion of the Board of Directors, the Executive is guilty of
any of the conduct described above, and specifying the particulars thereof in
detail. To the extent that the Board of Directors wishes to terminate the
Executive for Cause and the action or actions giving rise to Cause may be cured
by the Executive, the Board of Directors will provide the Executive a thirty
(30) day period within which he may cure such action or actions.

 

 5 

 

 

In the event that the Executive is terminated for Cause based on Section
5.1(b)(i) or (vii) above and, after the case is fully adjudicated (including all
appeals), the Executive is subsequently found innocent of these charges on the
merits of the case by any court of competent jurisdiction or the appropriate
administrative agency, then the Executive will be entitled to receive at that
time the amounts payable due to a termination without Cause. Such amounts will
be paid no later than the end of the calendar year in which the Executive is
fully adjudicated to be innocent of the charges.

 

(c)   For purposes of this Agreement, “Good Reason” shall mean the occurrence of
any of the following, in each case during the Employment Term without the
Executive’s written consent:

 

(i)     a reduction in the Executive's Base Salary;

 

(ii)    a material reduction in the Executive's target annual incentive
opportunity under any annual incentive compensation or incentive plan or
program;

 

(iii)   any breach by the Company of any material provision of this Agreement;

 

(iv)   the Company's failure to obtain an agreement from any successor to the
Company to assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform if no succession
had taken place, except where such assumption occurs by operation of law;

 

(v)    a material, adverse change in the Executive's title, authority, duties or
responsibilities (other than with consent as provided for in Section 2.2 above
and/or temporarily while the Executive is physically or mentally incapacitated
or as required by applicable law); or

 

(vi)   relocation of Executive’s principal place of business more than 50 miles
from the Company’s executive office currently located in New Canaan,
Connecticut, without Executive’s agreement.

 

The Executive cannot terminate his employment for Good Reason unless he has
provided written notice to the Company of the existence of the circumstances
providing grounds for termination for Good Reason within thirty (30) days of
Executive’s knowledge of the initial existence of such grounds and the Company
has had thirty (30) days from the date on which such notice is provided to cure
such circumstances. If the Company remedies the condition within such thirty
(30) day cure period, then no Good Reason shall be deemed to exist with respect
to such condition. If the Company does not remedy the condition within such
thirty (30) day cure period, then the Executive may deliver a notice of
termination for Good Reason at any time within sixty (60) days following the
expiration of such cure period. If the Executive does not terminate his
employment for Good Reason within sixty (60) days following the expiration of
the cure period, then the Executive will be deemed to have waived his right to
terminate for Good Reason with respect to such grounds.

 

 6 

 

 

 

5.2          Without Cause or for Good Reason. The Employment Term and the
Executive's employment hereunder may be terminated by the Executive for Good
Reason or by the Company without Cause. In the event of such termination (unless
Section 5.4 below is applicable), the Executive shall be entitled to receive the
Accrued Amounts and, subject to the Executive's compliance with Section 6,
Section 7 and Section 8 of this Agreement and his execution of a release of
claims in favor of the Company, the Bank and their affiliates and their
respective officers and directors in a commercially reasonable form provided by
the Company (a "Release" attached hereto as Exhibit A) and such Release becoming
effective as provided therein ("Release Execution Period"), the Executive shall
be entitled to receive the following:

 

(a)   A lump sum payment equal to the greater of (i) the amount of Base Salary
that would otherwise be due through the end of the Term of Employment; and (ii)
a minimum payment of 0.5 times Base Salary. The lump sum payment shall be paid
within thirty (30) business days following the expiration of the Release
Execution Period;

 

(b)   A payment equal to the product of (i) the target annual Incentive that the
Executive could have earned under any incentive compensation or incentive plan
or program (the “Target Incentive”) for the full calendar year in which the Date
of Termination occurs and (ii) a fraction, the numerator of which is the number
of days the Executive was employed by the Company during the year of termination
and the denominator of which is the number of days in such year. This amount
shall be paid no later than March 15th of the year following the year in which
the Termination Date occurs;

 

(c)   If the Executive timely and properly elects continuation coverage under
the Consolidated Omnibus Reconciliation Act of 1985 ("COBRA"), the Company shall
reimburse the Executive for the difference between the monthly COBRA premium
paid by the Executive for himself and his dependents and the monthly premium
amount paid by similarly situated active executives. Such reimbursement shall be
paid to the Executive on or before the fifteenth (15th) day of the month
immediately following the month in which the Executive timely remits the premium
payment. The Executive shall be eligible to receive such reimbursement until the
earliest of: (i) the expiration of the twelve (12) month period beginning on the
Termination Date (the “Severance Period”); (ii) the date the Executive is no
longer eligible to receive COBRA continuation coverage; and (iii) the date on
which the Executive receives/becomes eligible to receive substantially similar
coverage from another employer; and

 

(d)   The treatment of any outstanding equity awards shall be determined in
accordance with the terms of the relevant plan and the applicable award
agreements, provided however with respect to the initial equity award set forth
in Section 4.4, the Restricted Shares that would have vested on the vesting date
immediately following termination for any reason other than Cause or Executive’s
voluntary resignation shall automatically become vested upon such termination.

 

5.3          Death or Disability.

 

(a)   The Executive’s employment hereunder shall terminate automatically upon
the Executive’s death during the Employment Term, and the Company may terminate
the Executive’s employment on account of the Executive’s Disability.

 

 7 

 

 

(b)   If the Executive’s employment is terminated during the Employment Term on
account of the Executive’s death or Disability, the Executive (or the
Executive’s estate and/or beneficiaries, as the case may be) shall be entitled
to receive the following:

 

(i)     the Accrued Amounts; and

 

(ii)    the treatment of any outstanding equity awards shall be determined in
accordance with the terms of applicable plan and the applicable award
agreements.

 

(c)   For purposes of this Agreement, Disability shall mean that the Executive
is entitled to receive long-term disability benefits under the Company's
long-term disability plan, or if there is no such plan, the Executive's
inability, due to physical or mental incapacity, to substantially perform his
duties and responsibilities under this Agreement for ninety (90) days out of any
three hundred sixty-five (365) day period; provided however, in the event the
Company temporarily replaces the Executive, or transfers the Executive's duties
or responsibilities to another individual on account of the Executive's
inability to perform such duties due to a mental or physical incapacity which
is, or is reasonably expected to become, a Disability, then the Executive shall
not be able to resign with Good Reason as a result thereof.

 

Any question as to the existence of the Executive's Disability as to which the
Executive and the Company cannot agree shall be determined in writing by a
qualified independent physician mutually acceptable to the Executive and the
Company. If the Executive and the Company cannot agree as to a qualified
independent physician, each shall appoint such a physician and those two
physicians shall select a third who shall make such determination in writing.
The determination of Disability made in writing to the Company and the Executive
shall be final and conclusive for all purposes of this Agreement.

 

5.4          Change in Control Termination.

 

(a)   Notwithstanding any other provision contained herein, if the Executive's
employment hereunder is terminated by the Executive for Good Reason or by the
Company without Cause (other than on account of the Executive's death or
Disability), in each case either concurrently with or within twenty-four (24)
months following a Change in Control, the Executive shall be entitled to receive
the Accrued Amounts and, subject to the Executive's compliance with Section 6,
Section 7 and Section 8 of this Agreement and his execution of a Release which
becomes effective as provided therein, for which the Company assigns significant
value in agreeing to this Section 5.4, the Executive shall be entitled to
receive the following:

 

(i)     a lump sum payment equal to two (2) times the sum of the Executive’s
Base Salary and Target Incentive for the year in which the Termination Date
occurs, which shall be paid within thirty (30) business days following the
expiration of the Release Execution Period;

 

(ii)     a payment equal to the product of (i) the Target Bonus for the full
calendar year in which the Date of Termination occurs and (ii) a fraction, the
numerator of which is the number of days the Executive was employed by the
Company during the year of termination and the denominator of which is the
number of days in such year. This amount shall be paid no later than March 15th
of the year following the year in which the Termination Date occurs;

 

 8 

 

 

 

(iii)   If the Executive timely and properly elects continuation coverage under
COBRA, the Company shall reimburse the Executive for the difference between the
monthly COBRA premium paid by the Executive for himself and his dependents and
the monthly premium amount paid by similarly situated active executives. Such
reimbursement shall be paid to the Executive on the fifteenth (15th) day of the
month immediately following the month in which the Executive timely remits the
premium payment. The Executive shall be eligible to receive such reimbursement
until the earliest of: (A) the two year anniversary of the termination date; (B)
the date the Executive is no longer eligible to receive COBRA continuation
coverage; and (C) the date on which the Executive receives or becomes eligible
to receive substantially similar coverage from another employers; and

 

(iv)   The terms of any equity incentive plan or award agreements will determine
to what extent, if any, such awards are accelerated for vesting and/or exercise
periods , provided however with respect to the initial equity award set forth in
Section 4.4, the Restricted Shares that would have vested on the vesting date
immediately following such termination shall automatically become vested upon
such termination.

 

(b)   For purposes of this Agreement, “Change in Control” shall mean the
occurrence of any of the following:

 

(i)     one person (or more than one person acting as a group) acquires
ownership of stock of the Company that, together with the stock held by such
person or group, constitutes more than fifty percent (50%) of the total fair
market value or total voting power of the stock of the Company; provided that, a
Change in Control shall not occur if any person (or more than one person acting
as a group) owns more than fifty percent (50%) of the total fair market value or
total voting power of the Company's stock and acquires additional stock; and

 

(ii)    a majority of the members of the Board of Directors of the surviving
Company following the Change in Control were not Directors of the Company before
the Change in Control.

 

For purposes of this Agreement, the terms "person" and "acting as a group" shall
have the meanings specified in the Internal Revenue Code and the regulations
thereunder. In no event, however, shall a Change in Control be deemed to have
occurred as a result of any acquisition of securities or assets of the Company,
the Bank, or a subsidiary of either of them, by the Company, the Bank, or any
subsidiary of either of them, or by any employee benefit plan maintained by any
of them. The defined circumstances herein are intended to be read to be
consistent with the provisions of Section 409A of the Code and the regulations
thereunder.

 

In no event shall the Executive be obligated to seek other employment or take
any other action by way of mitigation of the amounts payable to the Executive
under any of the provisions of this Agreement and except as provided with
respect to COBRA reimbursements, any amounts payable pursuant to this Agreement
shall not be reduced by compensation the Executive earns on account of
employment with another employer.

 

 9 

 

 

5.5          Notice of Termination. Any termination of the Executive’s
employment hereunder by the Company or by the Executive during the Employment
Term (other than termination pursuant to Section 5.3(a) on account of the
Executive’s death) shall be communicated by a written notice of termination
(“Notice of Termination”) to the other party hereto in accordance with Section
24. The Notice of Termination shall specify:

 

(a)   The termination provision of this Agreement relied upon;

 

(b)   To the extent applicable, the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated; and

 

(c)   The applicable Termination Date.

 

5.6          Termination Date. The Executive’s Termination Date shall be:

 

(a)   If the Executive’s employment hereunder terminates on account of the
Executive’s death, the date of the Executive’s death;

 

(b)   If the Executive’s employment hereunder is terminated on account of the
Executive’s Disability, the date that it is determined that the Executive has a
Disability;

 

(c)   If the Company terminates the Executive’s employment hereunder for Cause,
the date the Notice of Termination is delivered to the Executive;

 

(d)   If the Company terminates the Executive’s employment hereunder without
Cause, the date specified in the Notice of Termination, which shall be no less
than thirty (30) days following the date on which the Notice of Termination is
delivered; provided that, the Company shall have the option to provide the
Executive with a lump sum payment equal to thirty (30) days’ Base Salary in lieu
of such notice, which shall be paid in a lump sum on the Executive’s Termination
Date and for all purposes of this Agreement, the Executive’s Termination Date
shall be the date on which such Notice of Termination is delivered;

 

(e)   If the Executive terminates his employment hereunder with or without Good
Reason, the date specified in the Executive’s Notice of Termination, which shall
be no less than thirty (30) days following the date on which the Notice of
Termination is delivered; provided that, the Company may waive all or any part
of the thirty (30) day notice period for no consideration by giving written
notice to the Executive and for all purposes of this Agreement, the Executive’s
Termination Date shall be the date determined by the Company; and

 

(f)    If the Executive’s employment hereunder terminates because the Company
provides notice of non-renewal pursuant to Section 1, the end of the Employment
Term.

 

Notwithstanding anything contained herein, the Termination Date shall not occur
until the date on which the Executive incurs a “separation from service” within
the meaning of Section 409A.

 

5.7          Mitigation. In no event shall the Executive be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to the Executive under any of the provisions of this Agreement and
except as provided with respect to COBRA reimbursements, any amounts payable
pursuant to this Section 5 shall not be reduced by compensation the Executive
earns on account of employment with another employer.

 

 10 

 

 

5.8          Resignation of All Other Positions. Upon termination of the
Executive’s employment hereunder for any reason, the Executive agrees to resign,
effective on the Termination Date and shall be deemed to have resigned from all
positions that the Executive holds as an officer or member of the Board of
Directors (or a committee thereof) of the Company, the Bank or any of their
affiliates.

 

5.9          Section 280G.

 

(a)   If any of the payments or benefits received or to be received by the
Executive (including, without limitation, any payment or benefits received in
connection with a Change in Control or the Executive’s termination of
employment, whether pursuant to the terms of this Agreement or any other plan,
arrangement or agreement, or otherwise) (all such payments collectively referred
to herein as the “280G Payments”) constitute “parachute payments” within the
meaning of Section 280G of the Internal Revenue Code of 1986, as amended (the
“Code”) and will be subject to the excise tax imposed under Section 4999 of the
Code (the “Excise Tax”), the Executive shall receive the greatest of the
following, whichever gives the Executive the highest net after-tax amount (after
taking into account federal, state, local and social security taxes):

 

(1)          the 280G Payments, or

 

(2)          one dollar less than the amount of the Payments that would subject
the Executive to the Excise Tax (the “Safe Harbor Amount”).

 

If a reduction in the 280G Payments is necessary so that the 280G Payments equal
the Safe Harbor Amount and none of the 280G Payments constitute a deferral of
compensation within the meaning of and subject to Section 409A (“Nonqualified
Deferred Compensation”), then the reduction shall occur in the manner the
Executive elects in writing prior to the date of payment. If any 280G Payments
constitute Nonqualified Deferred Compensation or if the Executive fails to elect
an order, then the 280G Payments to be reduced will be determined in a manner
which has the least economic cost to the Executive and, to the extent the
economic cost is equivalent, will be reduced in the inverse order of when
payment would have been made to you, until the reduction is achieved.

 

(b)   All calculations and determinations under this Section 5.9 shall be made
by an independent accounting firm or independent tax counsel appointed by the
Company (the “Tax Counsel”) whose determinations shall be conclusive and binding
on the Company and the Executive for all purposes. For purposes of making the
calculations and determinations required by this Section 5.9, the Tax Counsel
may rely on reasonable, good faith assumptions and approximations concerning the
application of Section 280G and Section 4999 of the Code. The Company and the
Executive shall furnish the Tax Counsel with such information and documents as
the Tax Counsel may reasonably request in order to make its determinations under
this

 

Section 5.9. The Company shall bear all costs the Tax Counsel may reasonably
incur in connection with its services.

 

(c)   The Executive hereby agrees with the Company and any successor thereto to
in good faith consider and take steps commonly used to minimize or eliminate any
“parachute payments” within the meaning of Section 280G of the Code if requested
to do so by the Company or any successor thereto; provided, however, that the
foregoing language shall neither require the Executive to take or not take any
specific action in furtherance thereof nor contravene, limit or remove any right
or privilege provided to the Executive under this Agreement.

 

 11 

 

 

 

6.          Cooperation. The parties agree that certain matters in which the
Executive will be involved during the Employment Term may necessitate the
Executive’s reasonable cooperation post termination of employment. Accordingly,
following the termination of the Executive’s employment for any reason, to the
extent reasonably requested by the Board and subject to the Executive’s
reasonable availability due to his commitment to a new employer or business, the
Executive shall cooperate with the Company in connection with matters arising
out of the Executive’s service to the Company; provided that, the Company shall
make reasonable efforts to minimize disruption of the Executive’s other
activities. The Company shall reimburse the Executive for reasonable expenses
incurred in connection with such cooperation and, to the extent that the
Executive is required to spend substantial time on such matters, the Company
shall compensate the Executive at an hourly rate based on the Executive’s Base
Salary on the Termination Date.

 

7.          Confidential Information. The Executive understands and acknowledges
that during the Employment Term, he will have access to and learn about
Confidential Information, as defined below.

 

7.1          Confidential Information Defined.

 

(a)     Definition.

 

For purposes of this Agreement, “Confidential Information” includes, but is not
limited to, all information not generally known to the public, in spoken,
printed, electronic or any other form or medium, relating directly or indirectly
to the Company, the Bank or their affiliates, or of any other person or entity
that has entrusted information to the Company in confidence.

 

The Executive understands and agrees that Confidential Information includes
information developed by him in the course of his employment by the Company as
if the Company furnished the same Confidential Information to the Executive in
the first instance. Confidential Information shall not include information that
is generally available to and known by the public at the time of disclosure to
the Executive or later; provided that, such disclosure is through no direct or
indirect fault of the Executive or person(s) acting on the Executive’s behalf.

 

(b)   Disclosure and Use Restrictions.

 

 12 

 

 

The Executive agrees and covenants: (i) to treat all Confidential Information as
strictly confidential; (ii) not to directly or indirectly disclose, publish,
communicate or make available Confidential Information, or allow it to be
disclosed, published, communicated or made available, in whole or part, to any
entity or person whatsoever except as required in the performance of the
Executive's authorized employment duties to the Company; and (iii) not to access
or use any Confidential Information, and not to copy any documents, records,
files, media or other resources containing any Confidential Information, or
remove any such documents, records, files, media or other resources from the
premises or control of the Company, except as required in the performance of the
Executive's authorized employment duties to the Company and the Bank. Nothing
herein shall be construed to prevent disclosure of Confidential Information as
may be required by applicable law or regulation, or pursuant to the valid order
of a court of competent jurisdiction or an authorized government agency,
provided that the disclosure does not exceed the extent of disclosure required
by such law, regulation or order.

 

The Executive understands and acknowledges that his obligations under this
Agreement with regard to any particular Confidential Information shall commence
immediately upon the Executive first having access to such Confidential
Information (whether before or after he begins employment by the Company) and
shall continue during and after his employment by the Company until such time as
such Confidential Information has become public knowledge other than as a result
of the Executive's breach of this Agreement or breach by those acting in concert
with the Executive or on the Executive's behalf. Nothing herein shall prevent
the Executive from disclosing Contract Information to his personal attorneys,
accountants and other advisors, as necessary for the performance of their duties
and on a confidential basis. Additionally nothing herein shall prohibit the
Executive from retaining, at any time, his personal correspondence and documents
related to his own personal benefits, entitlements and obligations.

 

8.          Restrictive Covenants.

 

8.1           Acknowledgment. The Executive understands that the nature of the
Executive's position may give him access to and knowledge of Confidential
Information and places him in a position of trust and confidence with the
Company. The Executive understands and acknowledges that the intellectual
services he provides to the Company are unique, special or extraordinary.

 

The Executive further understands and acknowledges that the Company’s ability to
reserve these services for the exclusive knowledge and use of the Company is of
great competitive importance and commercial value to the Company, and that
improper use or disclosure by the Executive is likely to result in unfair or
unlawful competitive activity.

 

8.2           Non-competition. Because of the Company's legitimate business
interest as described herein and the good and valuable consideration offered to
the Executive, during the Employment Term and for the term of six (6) months,
beginning on the last day of the Executive's employment with the Company, for
any reason or no reason and whether employment is terminated at the option of
the Executive or the Company (provided that these restrictions shall NOT apply
if Executive’s termination simply occurs because the Company does not renew this
Agreement) , the Executive agrees and covenants not to engage in Prohibited
Activity within Fairfield or New Haven Counties or any other county in which the
Company, the Bank or any of their affiliates maintains as of the Termination
Date a branch, loan production office, or mortgage production office and from
which the Company does a significant portion of its business. For the purposes
of this Agreement, “significant portion of its business” shall mean ten percent
(10%) or more of the Company’s total interest income for the most recent full
twelve month period preceding termination is attributable to the office(s) in
such county (the “Restricted Area”). Without otherwise limiting the foregoing,
the Restricted Area shall not include New York County (Manhattan), New York.

 

For purposes of this Section 8.2:

 

(a)   “Prohibited Activity” is activity in which the Executive, directly or
indirectly, solely or jointly with any person or persons, as an employee,
consultant, or advisor (whether or not engaged in business for profit), or as an
individual proprietor, partner, shareholder, director, officer, joint venturer,
investor or lender, or in any other capacity: (i) becomes affiliated with any
bank or commercial lender headquartered or with branches in the counties in
which the Company has branches at the time of employment termination; or (ii)
becomes affiliated with a different Community Banking Institution in the
Restricted Area;

 

 13 

 

 

(b)   “become affiliated” shall mean, without limitation, engaging,
participating, or being involved in any respect in the business of banking
(other than as a depositor, borrower or other customer), or furnishing any aid,
assistance or service of any kind to any person in connection with the business
of the Company, the Bank and any of their affiliates, and shall include without
limitation being employed by any Community Banking Institution which has a
branch or other place of business in the Restricted Area; and

 

(c)   “Community Banking Institution” shall mean a bank with assets equal to or
less than five billion dollars.

 

Nothing herein shall prohibit the Executive from purchasing or owning less than
five percent (5%) of the securities or ownership interests of any corporation,
partnership or limited liability company, provided that such ownership
represents a passive investment and that the Executive is not a controlling
person of, or a member of a group that controls, such corporation, partnership
or limited liability company.

 

Notwithstanding the foregoing, the provisions of this Section 8.2 shall not
apply in the event the Executive is employed by the Company for the entire
Employment Term and the Company determines not to renew or extend this Agreement
on substantially similar terms.

 

This Section 8 does not, in any way, restrict or impede the Executive from
exercising protected rights to the extent that such rights cannot be waived by
agreement or from complying with any applicable law or regulation or a valid
order of a court of competent jurisdiction or an authorized government agency,
provided that such compliance does not exceed that required by the law,
regulation or order. The Executive shall promptly provide written notice of any
such order to the Board of Directors.

 

8.3           Non-solicitation of Employees. The Executive agrees and covenants
not to directly or indirectly solicit, hire, recruit, attempt to hire or
recruit, or induce the termination of employment of any employee of the Company,
the Bank or any of their Affiliates for the term of one (1) year, beginning on
the last day of the Executive's employment with the Company provided that a
general, broad-based solicitation or advertisement not intentionally directed at
such employees shall not be deemed to be a violation of this provision.

 

8.4           Non-solicitation of Clients. The Executive understands and
acknowledges that because of the Executive's experience with and relationship to
the Company, he will have access to and learn about much or all of the clients,
prospective clients and referral sources of the Company, the Bank and their
affiliates. The Executive understands and acknowledges that loss of these client
and referral relationships and/or goodwill will cause significant and
irreparable harm. The Executive agrees and covenants, for a period of one (1)
year, beginning on the last day of the Executive's employment with the Company,
not to directly or indirectly (a) solicit (for services that are competitive
with the Company, the Bank or its Affiliates) any actual or prospective client
or client-referral source who Executive had a direct or indirect business
relationship with the Company, the Bank or any of their Affiliates during the
period of time in which the Executive was employed by the Company, it being
expressly agreed that soliciting a referral from a prospective client or
client-referral source is included within this prohibition; or (b) encourage any
such client or client-referral source to turn down, terminate or materially
reduce a business relationship with the Company, the Bank or any of their
affiliates.

 

 14 

 

 

 

8.5           Non-disparagement. The Executive agrees and covenants that he will
not at any time make, publish or communicate to any person or entity or in any
public forum any defamatory or disparaging remarks, comments or statements
concerning the Company, the Bank, any of their affiliates or their respective
businesses, or any of their employees, officers, and existing and prospective
clients, and the Company and the Bank will not, and shall cause their Board of
Directors and their senior executives not to, at any time make, publish or
communicate to any person or entity or in any public forum any defamatory or
disparaging remarks, comments or statements concerning the Executive, provided,
however, nothing herein shall prevent a party from (i) responding publicly to
incorrect, disparaging or derogatory public statements to the extent reasonably
necessary to correct or refute such public statement or (ii) making any truthful
statements in response to legal or bank regulatory examination process, required
governmental testimony or filings, or administrative or arbitral proceedings

 

8.6           Non-Interference Covenant. For a period of one (1) year, beginning
on the last day of the Executive's employment with the Company, the Executive
covenants and agrees that he will not, directly or indirectly and for whatever
reason, whether for his own account or for the account of any other person,
firm, corporation or other organization:

 

(a)         solicit, engage, employ or with respect to independent contractors,
interfere with any of the contracts or relationships of the Company, the Bank or
any of their affiliates with any employee, officer, director or any such
independent contractor who is employed by or associated with the Company, the
Bank or any of their affiliates as of the Termination Date; or

 

(b)         actively solicit or cause to be solicited, or otherwise actively
interfere with, any of the contracts or relationships of the Company, the Bank
or any of their affiliates with any customer or client of the Company, the Bank
or any of their affiliates.

 

8.7           Business Materials and Property Disclosure. All written materials,
records, and documents made by the Executive or coming into his possession
concerning the business or affairs of the Company, the Bank or any of their
affiliates shall be the sole property of the Company. Upon termination of his
employment with the Company, the Executive shall deliver the same to the Company
and shall retain no copies, including but not limited to copies in paper,
electronic, digital or any other format. The Executive shall also return to the
Company all other property in his possession owned by the Company upon the
termination of his employment. The Executive may retain the Executive’s rolodex
and similar address books provided that such items only include contact
information.

 

If a court or arbitration panel concludes that the time period of the
restriction set forth in this Section 8 is not enforceable or that a specific
geographical scope must be stated herein, then the parties agree that such court
or arbitration panel may rewrite the time period of this restriction and/or
prescribe a geographical restriction to the maximum enforceable time period and
geographical area permitted by law.

 

9.          Acknowledgement. The Executive acknowledges and agrees that the
services to be rendered by him to the Company are of a special and unique
character; that the Executive will obtain knowledge and skill relevant to the
Company’s industry, methods of doing business and marketing strategies by virtue
of the Executive’s employment; and that the restrictive covenants and other
terms and conditions of this Agreement are reasonable and reasonably necessary
to protect the legitimate business interest of the Company.

 

The Executive further acknowledges that the amount of his compensation reflects,
in part, his obligations and the Company's rights under Section 7 and Section 8
of this Agreement; that he has no expectation of any additional compensation,
royalties or other payment of any kind not otherwise referenced herein in
connection herewith; and that he will not be subject to undue hardship by reason
of his full compliance with the terms and conditions of Section 7 and Section 8
of this Agreement or the Company's enforcement thereof.

 

 15 

 

 

10.         Remedies. In the event of a breach or threatened breach by the
Executive of Section 7 or Section 8 of this Agreement, the Executive hereby
consents and agrees that the Company shall be entitled to seek, in addition to
other available remedies, a temporary or permanent injunction or other equitable
relief against such breach or threatened breach from any court of competent
jurisdiction, without the necessity of showing any actual damages or that money
damages would not afford an adequate remedy, and without the necessity of
posting any bond or other security. The aforementioned equitable relief shall be
in addition to, not in lieu of, legal remedies, monetary damages or other
available forms of relief.

 

11.         Arbitration. Any dispute whatsoever relating to the Executive’s
employment by the Company, or any other dispute arising out of this Agreement
which cannot be resolved by any party upon thirty (30) days’ written notice to
the other party, shall be settled by binding arbitration at a mutually agreed
location in Fairfield County, Connecticut in accordance with the then prevailing
Employment Dispute Resolution Rules of the American Arbitration Association. The
judgment upon the award rendered by the arbitrators may be entered in any court
of competent jurisdiction. It is the purpose of this Agreement, and the intent
of the parties hereto, to make the submission to arbitration of any dispute or
controversy arising out of this Agreement, as set forth hereinabove, binding
upon all parties hereto. This Section 11 shall not in any way restrict the right
of the Company to obtain injunctive relief from a court of competent
jurisdiction.

 

All arbitration costs and all other costs, including but not limited to
reasonable attorneys’ fees, incurred by the Executive in an arbitration
proceeding shall be paid by the Company in the event the Executive materially or
substantively prevails in such arbitration proceeding. All arbitration costs and
all other costs, including but not limited to reasonable attorneys’ fees,
incurred by the Company in an arbitration proceeding shall be paid by the
Executive in the event the Company materially or substantively prevails in such
arbitration proceeding. As part of the judgment rendered by the arbitrators in
an arbitration proceeding, the arbitrators shall determine which party (if any)
has materially or substantively prevailed in such arbitration proceeding.

 

12.         Governing Law: Jurisdiction and Venue. This Agreement, for all
purposes, shall be construed in accordance with the laws of Connecticut without
regard to conflicts of law principles. Any action or proceeding by either of the
parties to enforce this Agreement that is not covered by the Arbitration
provision of Section 11 above shall be brought only in a state or federal court
located in the state of Connecticut, county of Fairfield. The parties hereby
irrevocably submit to the non-exclusive jurisdiction of such courts and waive
the defense of inconvenient forum to the maintenance of any such action or
proceeding in such venue.

 

13.         Legal Fees. The Company shall pay or reimburse the Executive for all
reasonable and documented legal fees incurred by him in connection with the
negotiation of this Agreement and any other agreements related to Executive’s
employment arrangement with the Company, up to $6,000.

 

14.         Source of Payments: No Duplication of Payments. All payments
provided in this Agreement shall be timely paid in cash or check from the
general funds of the Company or the Bank. Payments pursuant to this Agreement
shall be allocated between the Company and the Bank in proportion to the
approximate level of activity and the time expended on such activities by the
Executive as determined by the Company and the Bank on a quarterly basis, unless
the applicable provision of this Agreement specifies that the payment shall be
made by either the Company or the Bank. In no event shall the Executive receive
duplicate payments or benefits from the Company and the Bank.

 

 16 

 

 

15.         Entire Agreement. Unless specifically provided herein, this
Agreement contains all of the understandings and representations between the
Executive and the Company pertaining to the subject matter hereof and supersedes
all prior and contemporaneous understandings, agreements, representations and
warranties, both written and oral, with respect to such subject matter. The
parties mutually agree that the Agreement can be specifically enforced in court
and can be cited as evidence in legal proceedings alleging breach of the
Agreement.

 

16.         Modification and Waiver. No provision of this Agreement may be
amended or modified unless such amendment or modification is agreed to in
writing and signed by the Executive and by Chairman of the Board of Directors of
the Company. No waiver by either of the parties of any breach by the other party
hereto of any condition or provision of this Agreement to be performed by the
other party hereto shall be deemed a waiver of any similar or dissimilar
provision or condition at the same or any prior or subsequent time, nor shall
the failure of or delay by either of the parties in exercising any right, power
or privilege hereunder operate as a waiver thereof to preclude any other or
further exercise thereof or the exercise of any other such right, power or
privilege.

 

17.         Severability. Should any provision of this Agreement be held by a
court of competent jurisdiction to be enforceable only if modified, or if any
portion of this Agreement shall be held as unenforceable and thus stricken, such
holding shall not affect the validity of the remainder of this Agreement, the
balance of which shall continue to be binding upon the parties with any such
modification to become a part hereof and treated as though originally set forth
in this Agreement.

 

The parties further agree that any such court is expressly authorized to modify
any such unenforceable provision of this Agreement in lieu of severing such
unenforceable provision from this Agreement in its entirety, whether by
rewriting the offending provision, deleting any or all of the offending
provision, adding additional language to this Agreement or by making such other
modifications as it deems warranted to carry out the intent and agreement of the
parties as embodied herein to the maximum extent permitted by law.

 

The parties expressly agree that this Agreement as so modified by the court
shall be binding upon and enforceable against each of them. In any event, should
one or more of the provisions of this Agreement be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions hereof, and if such provision or
provisions are not modified as provided above, this Agreement shall be construed
as if such invalid, illegal or unenforceable provisions had not been set forth
herein.

 

18.         Captions. Captions and headings of the sections and paragraphs of
this Agreement are intended solely for convenience and no provision of this
Agreement is to be construed by reference to the caption or heading of any
section or paragraph.

 

19.         Counterparts. This Agreement may be executed in separate
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument.

 

 17 

 

 

20.         Tolling. Should the Executive violate any of the terms of the
restrictive covenant obligations articulated herein, the obligation at issue
will run from the first date on which the Executive ceases to be in violation of
such obligation.

 

21.         Section 409A. This Agreement is intended to comply with Section 409A
or an exemption thereunder and shall be construed and administered in accordance
with Section 409A. Notwithstanding any other provision of this Agreement,
payments provided under this Agreement may only be made upon an event and in a
manner that complies with Section 409A or an applicable exemption. Any payments
under this Agreement that may be excluded from Section 409A either as separation
pay due to an involuntary separation from service or as a short- term deferral
shall be excluded from Section 409A to the maximum extent possible. For purposes
of Section 409A, each installment payment provided under this Agreement shall be
treated as a separate payment. Notwithstanding any other provision of this
Agreement, in the event any payment is to be made during a specified time period
following the expiration of the Release Execution Period and the time period for
such payment begins in one calendar year and ends in a second calendar year,
then such amount shall be payable in the second calendar year. Notwithstanding
the foregoing, the Company makes no representations that the payments and
benefits provided under this Agreement comply with Section 409A and in no event
shall the Company be liable for all or any portion of any taxes, penalties,
interest or other expenses that may be incurred by the Executive on account of
non-compliance with Section 409A.

 

Notwithstanding any other provision of this Agreement, if any payment or benefit
provided to the Executive in connection with his termination of employment is
determined to constitute "nonqualified deferred compensation" within the meaning
of Section 409A and the Executive is determined to be a "specified employee" as
defined in Section 409A(a)(2)(b)(i), then such payment or benefit shall not be
paid until the first payroll date to occur following the six-month anniversary
of the Termination Date (the "Specified Employee Payment Date"), unless the
payment otherwise satisfies the short-term deferral exemption or another
exemption under Section 409A of the Code. The aggregate of any payments that
would otherwise have been paid before the Specified Employee Payment Date shall
be paid to the Executive in a lump sum on the Specified Employee Payment Date
and thereafter, any remaining payments shall be paid without delay in accordance
with their original schedule.

 

22.         Successors and Assigns. This Agreement is personal to the Executive
and shall not be assigned by the Executive. Any purported assignment by the
Executive shall be null and void from the initial date of the purported
assignment. The Company may assign this Agreement to any successor or assign
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Company. This
Agreement shall inure to the benefit of the Company and permitted successors and
assigns.

 

23.         Indemnification.

 

(a)   In the event that the Executive is made a party or threatened to be made a
party to any action, suit, or proceeding, whether civil, criminal,
administrative or investigative (a “Proceeding”), other than any Proceeding
initiated by the Executive or the Company related to any contest or dispute
between the Executive and the Company or any of its affiliates with respect to
this Agreement or the Executive’s employment hereunder, by reason of the fact
that the Executive is or was a director or officer of the Company, or any
affiliate of the Company, or is or was serving at the request of the Company as
a director, officer, member, employee or agent of another corporation or a
partnership, joint venture, trust or other enterprise, the Executive shall be
indemnified and held harmless by the Company to the fullest extent permitted by
applicable law from and against any liabilities, costs, claims and expenses,
including all costs and expenses incurred in defense of any Proceeding
(including attorneys’ fees).

 

 18 

 

 

 

(b)   During the Employment Term and for a period of six (6) years thereafter,
the Company or any successor to the Company shall purchase and maintain, at its
own expense, directors’ and officers’ liability insurance providing coverage to
the Executive on terms that are no less favorable than the coverage provided to
other directors and senior officers of the Company.

 

24.         Notice. Notices and all other communications provided for in this
Agreement shall be in writing and shall be delivered personally or sent by
registered or certified mail, return receipt requested, or by overnight carrier
to the parties at the addresses set forth below (or such other addresses as
specified by the parties by like notice):

 

If to the Company:

 

Chairman

Compensation Committee

Bankwell Financial Group, Inc.

208 Elm Street

New Canaan, CT 06840

 

If to the Executive:

 

Penko Ivanov

10 Highview Drive

Wilton, Connecticut 06897

 

25.         Representations of the Executive. The Executive represents and
warrants to the Company that:

 

25.1         The Executive’s acceptance of employment with the Company and the
performance of his duties hereunder will not conflict with or result in a
violation of, a breach of, or a default under any contract, agreement or
understanding to which he is a party or is otherwise bound.

 

25.2         The Executive’s acceptance of employment with the Company and the
performance of his duties hereunder will not violate any non-solicitation,
non-competition or other similar covenant or agreement of a prior employer.

 

26.         Withholding. The Company shall have the right to withhold from any
amount payable hereunder any Federal, state and local taxes in order for the
Company to satisfy any withholding tax obligation it may have under any
applicable law or regulation.

 

27.         Survival. Upon the expiration or other termination of this
Agreement, the respective rights and obligations of the parties hereto shall
survive such expiration or other termination to the extent necessary to carry
out the intentions of the parties under this Agreement.

 

 19 

 

 

28.         Acknowledgment of Full Understanding. THE EXECUTIVE ACKNOWLEDGES AND
AGREES THAT HE HAS FULLY READ, UNDERSTANDS AND VOLUNTARILY ENTERS INTO THER
AGREEMENT. THE EXECUTIVE ACKNOWLEDGES AND AGREES THAT HE HAS HAD AN OPPORTUNITY
TO ASK QUESTIONS AND CONSULT WITH AN ATTORNEY OF HIS CHOICE BEFORE SIGNING THER
AGREEMENT.

 

[SIGNATURE PAGE FOLLOWS]

 

 20 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

  BANKWELL FINANCIAL GROUP, INC.       By /s/ James A. Fieber   Name: James A.
Fieber   Title: Chairman of the Compensation Committee       BANKWELL BANK      
By /s/ James A. Fieber   Name: James A. Fieber   Title: Chairman of the
Compensation Committee

 

EXECUTIVE

 

Signature:   /s/ Penko Ivanov  

 

Print Name: Penko Ivanov

 

 21 

 

 

SCHEDULE A

 

The Executive’s involvement in the following outside activities is approved:

 

Boards

 

Memberships

 

 

 

 

EXHIBIT A

 

 

